WALKER, P. J.
A motion is made by the Attorney General to strike that part of the transcript which .sets out the venire for, and the organization of, the petit juries in the trial court. The motion is granted. It is expressly provided by statute (Code, § 6256) that “such transcript need not contain mere orders of continuance, nor the organization of the grand jury which found the indictment, nor the venire for any grand or petit jury, nor the organization of regular juries for the week or term at which the case was tried, unless some question thereon was raised before the trial court.” No question in reference to the venire for the petit juries or their organization was raised in the trial court. This being true, the appeal presents for review no question which calls for a consideration by this court of the part of the record relating to those matters. The insertion in the transcript of a criminal case on appeal of such matter as that against which the motion to strike is aimed in this case could have no purpose except to add to the taxable costs, made chargeable, according to the nature of the case and its result, against either the defendant, the prosecutor, the fine and forfeiture fund, or the convict fund. — Code, §§ 6636, 6572. The manifest purpose of the statute above quoted is to prevent useless additions to the expenses incident to the administration of the criminal laws. Whether these expenses are to be borne by the defendant or by the public, the provisions of that statute properly may be availed * of to prevent the unnecessary increase of. such expenses by the act of public officials having a pecuniary interest in making them more rather than less.
Motion granted.
*410ON THE MERITS.
Tbe judgment appealed from was entered on tbe defendant’s plea of guilty to an indictment in tbe usual And proper form. No exception ivas reserved upon tbe trial,' and tbe punishment imposed was sucb as is authorized by law. Tbe record does not present a case for an appeal, and tbe appeal is dismissed. — Bond v. State, 103 Ala. 90, 15 South. 893.
. Appeal dismissed.